The Court:
For the reasons given by Department Two in its opinion in this case, filed November 8,1881, the judgment and order are affirmed.
The following is the opinion of Department Two referred to:
The Court:
The plaintiff’s right to recover in this action depended upon the question of his prior possession, and upon that question . the Court found against him. There is some conflict in the testimony upon the point, but we do not think that the evidence by the plaintiff established a case of prior possession upon which he could recover in this action.
We are unable to find any evidence to sustain the finding that the defendant entered as a preemptioner. But it is quite immaterial whether he did or not.
Judgment and order affirmed.